DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 64, 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aksu (US 2016/0381600).
Re claim 62, Aksu discloses:
“Computerized controller apparatus for use within a first network and configured to at least temporarily provide wireless service within a quasi-licensed frequency band to one or more computerized client devices of a second network, the computerized controller apparatus comprising:
digital processor apparatus;
network interface apparatus in data communication with the digital processor apparatus and configured to transact data with one or more computerized entities of the second network;” (Fig. 8; para. 0065, 0067, 0068; Fig. 5, 6; para. 0048-0051; claim 1; para. 0015, 0027, 0043; wherein the network that the UE(s) is currently connected to teaches the claimed “second network”) 

when executed on the digital processor apparatus:
retrieve data associated with the one or more computerized client devices of the second network;” (Fig. 8; para. 0065, 0068; Fig. 1, para. 0024; Fig. 3, para. 0036, 0040)
“receive data representative of a request for wireless service, the request originating from the one or more computerized client devices;” (para. 0042, 0048, claim 1)
“based at least on the request, provide one or more parameters to at least one access point apparatus, the one or more parameters based on the retrieved data;
wherein the at least one access point apparatus is configured to enable the one or more computerized client devices to utilize a least a portion of the quasi-licensed spectrum in accordance with the one or more parameters” (Fig. 4-7; claim 1; para. 0041-0050; 0053-0063; wherein based on the carrier aggregation activation request, information regarding condition and availability of each network and determination as to which network the UE will be connected to is provided and as a result, the UE will utilizes the approved network resources.
Re claim 64, Aksu further discloses “wherein the retrieved data comprises one or more service class identification values associated with the one or more computerized client devices, respectively” in para. 0024, 0036, 0040, 0065, 0068.

the data representative of the at least one QoS profile is stored at an entity of the second network and made available to the computerized controller apparatus based on the request originating from the one or more computerized client devices” in para. 0024, 0036, 0040, 0065, 0068, and wherein the information is stored in memory at HSS/AAA server which accessible to any “network”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksu in view of Yerramalli et al. (US 2018/0242184) (hereinafter Yerramalli).
Re claim 63, Aksu further discloses:
“wherein: the computerized controller apparatus comprises a multiple systems operator (MSO) (Fig. 1)  CBRS (Citizens Broadband Radio Service) radio access network (RAN) (para. 0012, 0014) controller serving gateway (SGW); (para. 0011); 

Aksu differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.
Yerramalli, in similar field of endeavor, discloses utilization of CBRS is not unknown (para. 0091, 0095).
Aksu also utilizes SAS manager (para. 0011), therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the use of CBRS taught by Yerramalli into Aksu as alternative/application specific so as to cover more services.
Allowable Subject Matter
Claims 21-25, 41-47, 57-61 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karimli et al. (US 10/805,562)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAC V HA/           Primary Examiner, Art Unit 2633